Title: John Adams to Abigail Adams, 3 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feby. 3. 1777
     
     This Day has been observed in this Place, with exemplary Decency and Solemnity, in Consequence of an Appointment of the Government, in Observance of a Recommendation of Congress, as a Day of Fasting. I went to the Presbyterian Meeting and heard Mr. Allison deliver a most pathetic and animating, as well as pious, patriotic and elegant Discourse. I have seldom been better pleased or more affected with a sermon.
     The Presbyterian Meeting House in Baltimore stands upon an Hill just at the Back of the Town, from whence We have a very fair Prospect of the Town, and of the Water upon which it stands, and of the Country round it. Behind this Eminence, which is the Bacon Beacon Hill of Baltimore, lies a beautifull Meadow, which is entirely incircled by a Stream of Water. This most beautifull Scaene must be partly natural and partly artificial. Beyond the Meadow and Canall, you have a charming View of the Country. Besides the Meeting House there is upon this Height, a large and elegant Court House, as yet unfinished within, and a small Church of England in which an old Clergyman officiates, Mr. Chase, Father of Mr. Chace one of the Delegates of Maryland, who they say is not so zealous a Whigg as the Son.
     I shall take Opportunities to describe this Town and State more particularly to you hereafter. I shall inquire into their Religion, their Laws, their Customs, their Manners, their Descent and Education, their Learning, their Schools and Colledges and their Morals.—It was said of Ulysses I think that he saw the Manners of many Men and many Cities, which is like to be my Case, as far as American Men and Cities extend, provided Congress should continue in the rolling Humour, which I hope they will not. I wish however, that my Mind was more at rest than it is, that I might be able to make more exact Observations of Men and Things as far as I go.
     When I reflect upon the Prospect before me of so long an Absence from all that I hold dear in this World, I mean all that contributes to my private personal Happiness, it makes me melancholly. When I think on your Circumstances I am more so, and yet I rejoice at them in spight of all this Melancholly.—God almightys Providence protect and bless you and yours and mine.
    